DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 21-40, as amended, are currently pending and have been considered below


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 24-26, 30, 34 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabir, Adeel, et al. "Measuring noncalcified coronary atherosclerotic plaque using voxel analysis with MDCT angiography: phantom validation." American Journal of Roentgenology 190.4 (2008): W242-W246, hereinafter, “Sabir”, and further in view of Antonopoulos, Alexios S., et al. "Detecting human coronary inflammation by imaging perivascular fat." Science Translational Medicine 9.398 (2017): eaal2658, hereinafter, “Antonopoulos”. 

As per claim 21, Sabir discloses a method for characterization of coronary plaque tissue data and perivascular tissue data using image information that includes image data gathered from a computed tomography (CT) scan along a blood vessel, the image data including radiodensity values of coronary plaque and perivascular tissue located adjacent to the coronary plaque (Sabir, page 242. Objective, evaluate the accuracy and reproducibility of a voxel analysis technique for measuring noncalcified plaque in the coronary arteries; Sabir, page 243, Volume Measurement, reconstructed images from both micro-CT and MDCT … Hounsfield density profiles), the method comprising: 
quantifying, in the image data, radiodensity values in a region of coronary plaque (Sabir, page 243, Figures 1A-1D; Sabir, page 244, Figures 2A-2D; Sabir, page 242, Introduction, we developed a semiautomatic computer application based on the gradient change in Hounsfield units across coronary artery regions (epicardial fat, arterial wall, noncalcified plaque, and lumen); Sabir, page 243, Volume Measurements); 
quantifying, in the image data, radiodensity values in a region of corresponding perivascular tissue adjacent to the coronary plaque (Sabir, page 243, Figures 1A-1D; Sabir, page 244, Figures 2A-2D; Sabir, page 242, Introduction, we developed a semiautomatic computer application based on the gradient change in Hounsfield units across coronary artery regions (epicardial fat, arterial wall, noncalcified plaque, and lumen); Sabir, page 243, Volume Measurements); 
the gradient change in Hounsfield units across coronary artery regions (epicardial fat, arterial wall, noncalcified plaque, and lumen); Sabir, page 243, Figure 1A-1D; Sabir, page 244, Figures 2A-2D); 
determining a slope of a gradient of the quantified radiodensity values in the region of perivascular tissue (Sabir, page 242, Introduction, we developed a semiautomatic computer application based on the gradient change in Hounsfield units across coronary artery regions (epicardial fat, arterial wall, noncalcified plaque, and lumen); Sabir, page 243, Figure 1A-1D; Sabir, page 244, Figures 2A-2D); 
analyzing the slope of the gradient of the quantified radiodensity values in the region coronary plaque and the slope of the gradient of the quantified radiodensity values in the region of perivascular tissue (Sabir, page 243, Figures 1A-1D; Sabir, page 244, Figures 2A-2D; Sabir, page 242, Introduction, gradient changes in the Hounsfield density (quantified radiodensity) across coronary artery regions including the epicardial fat, arterial wall, plaque and lumen are measured using MDCT angiography; Sabir, page 243, Volume Measurement, reconstructed images from both micro-CT and MDCT … Hounsfield density profiles were manually plotted to encompass only the wall and lumen. Step 3, Hounsfield unit values at these two boundaries (H1, inner wall and lumen; H2, outer wall and epicardial fat) were determined by the computer on the basis of the gradient changes; Sabir, page 245, Discussion, our voxel analysis technique … uses Hounsfield unit gradient changes ... to determine the boundaries of the inner wall and lumen and of the outer wall and epicardial fat, which allows this technique to be patient specific), 
wherein the method is performed by one or more computer hardware processors configured to execute computer-executable instructions on a non-transitory computer storage medium (Sabir, page 242, Introduction, computer application; Sabir, page 243, Volume measurements, Hounsfield unit values ... were determined by the computer). 

characterizing the coronary plaque by analyzing the slope of the gradient (Antonopoulos, Abstract, This methodology can be implemented in clinical practice to noninvasively detect plaque instability in the human coronary vasculature; Antonopoulos, page 6, Exploring the capacity of FAI to detect vascular inflammation and vulnerable atherosclerotic plaques, we studied FAI PVAT around culprit lesions in patients with acute myocardial infarction (MI) within the past 72 hours ... FAI PVAT was increased by 8.76 ± 2.87 HU around the culprit lesion compared to FAI PVAT proximal to the lesion (Fig. 8G); Antonopoulos, pages 6-7, Discussion, we present a method for detecting coronary inflammation by characterizing the changes in pericoronary adipose tissue CT attenuation; Antonopoulos, page 8, Fig. 7. Gradient of adipocyte size and FAI around the human coronaries in the presence or absence of coronary atherosclerosis; Antonopoulos, page 9, Fig. 8. FAIPVAT and VPCI as novel phenotyping tools for vascular disease ... (L) A schematic representation of the study’s findings that translate the inside-to-outside signal from the human coronaries to their PVAT into an imaging application; Antonopoulos, page 9, Discussion, there is a gradient in adipocyte size and the expression of adipogenic genes (FABP4, CEBPA, and PPAR-g) moving from PVAT adjacent to the human coronary arteries to adipose tissue further away. Second, we developed new imaging tools that enabled us to analyze FAIPVAT in sequential cylindrical layers around the human coronary arteries, showing a parallel shift of FAIPVAT to more negative values moving away from the vascular wall ... FAIPVAT was positively related to total atherosclerotic plaque burden and the presence of noncalcified (inflamed) atherosclerotic plaques in the underlying coronary artery; Antonopoulos, page 10, Discussion, We also provide a tool that enables noninvasive detection of vulnerable (highly inflamed) atherosclerotic plaques in the human coronary arteries. This approach can be used to analyze historical CTAs that have previously been performed in patients for diagnostic purposes).


As per claim 24, Sabir and Antonopoulos disclose the method of claim 21, further comprising determining a slope of a gradient of the quantified radiodensity values across the region of coronary plaque and the region of perivascular tissue, and characterizing the coronary plaque by analyzing the slope of the gradient of the quantified radiodensity values in the region coronary plaque, the slope of the gradient of the quantified radiodensity values in the region of perivascular tissue, and the slope of the gradient of the quantified radiodensity values across the region of coronary plaque and the region of perivascular tissue (Sabir, page 242, Introduction, we developed a semiautomatic computer application based on the gradient change in Hounsfield units across coronary artery regions (epicardial fat, arterial wall, noncalcified plaque, and lumen); Sabir, page 243, Figure 1A-1D; Sabir, page 244, Figures 2A-2D; Antonopoulos, page 9, Discussion, there is a gradient in adipocyte size and the expression of adipogenic genes (FABP4, CEBPA, and PPAR-g) moving from PVAT adjacent to the human coronary arteries to adipose tissue further away. Second, we developed new imaging tools that enabled us to analyze FAIPVAT in sequential cylindrical layers around the human coronary arteries, showing a parallel shift of FAIPVAT to more negative values moving away from the vascular wall ... FAIPVAT was positively related to total atherosclerotic plaque burden and the presence of noncalcified (inflamed) atherosclerotic plaques in the underlying coronary artery). 

CT scanner (RS80, GE Healthcare) with a 50-μ focal spot at 80 kV, 450 mA, and an exposure time of 400 milliseconds with a step-and-shoot gantry rotation. The detectors were 10 × 10 μm cesium iodide crystals fiber optically connected to a high efficiency charge-coupled device with 45-μm resolution. MicroView software (GE Healthcare) was used to reconstruct cross-sectional images into 100-μ isotropic voxels ... scanned in a standard 16-cm Lucite Head Phantom (Model 76–414, Cardinal Health) using an MDCT Aquilion 64 scanner (Toshiba America Medical Systems) with the following parameters: focal spot size, 1.4 × 1.6 mm; slice thickness, 0.5 mm; overlap, 0.2-mm; gantry rotation, 400 milliseconds; 135 peak kVp; 350 mA; field of view, 32 cm; image matrix, 512 × 512; pixel size, 0.39 mm2; continuous helical scanning; pitch, 0.2–0.3 ... Cross-sectional images were reconstructed using 400-μ voxels on the Analyze 6 workstation). 

As per claim 26, Sabir and Antonopoulos disclose the method of claim 21, further comprising reporting the quantified radiodensities of the coronary plaque and the perivascular tissue as a ratio of the slopes of the gradients of radiodensity values in the regions of coronary plaque and perivascular tissue-adjacent to the coronary plaque (Sabir, page 242, Introduction, we developed a semiautomatic computer application based on the gradient change in Hounsfield units across coronary artery regions (epicardial fat, arterial wall, noncalcified plaque, and lumen); Sabir, page 243, Figure 1A-1D; Sabir, page 244, Figures 2A-2D).


It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Sabir to include the coronary calcium scoring as taught by Antonopoulos in order to validate the attenuation index to determine plaque burden and its relation to vascular inflammation (Antonopoulos, page 5, Validating FAI against established imaging biomarkers and coronary atherosclerotic plaque burden). 

As per claim 34, Sabir and Antonopoulos disclose the method of claim 21.  Antonopoulos discloses wherein characterizing the coronary plaque comprises identifying the coronary plaque as a high risk plaque if it is likely not to calcify, based on a comparisons with previously classified patient image data (Antonopoulos, page 9, Discussion, linked EpAT thickness with coronary microvascular function in patients with nonobstructive CAD and EpAT volume with coronary calcification and presence of noncalcified plaques).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Sabir to include the coronary calcium scoring as taught by Antonopoulos in order to validate the attenuation index to determine plaque burden and its relation to vascular inflammation (Antonopoulos, page 5, Validating FAI against established imaging biomarkers and coronary atherosclerotic plaque burden). 


It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Sabir to include the analysis of historical data that has previously been performed in patients as taught by Antonopoulos in order to provide an additional means to detect vulnerable plaques (Antonopoulos, page 10, Discussion). 

Claims 22, 23 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabir, Adeel, et al. "Measuring noncalcified coronary atherosclerotic plaque using voxel analysis with MDCT angiography: phantom validation." American Journal of Roentgenology 190.4 (2008): W242-W246, hereinafter, “Sabir”, in view of Antonopoulos, Alexios S., et al. "Detecting human coronary inflammation by imaging perivascular fat." Science Translational Medicine 9.398 (2017): eaal2658, hereinafter, “Antonopoulos” as applied to claim 21 above, and further in view of Obaid, Daniel R., et al. "Atherosclerotic Plaque Composition and Classification Identified by Coronary Computed Tomography: Assessment of Computed Tomography–Generated Plaque Maps Compared with Virtual Histology .

As per claim 22, Sabir and Antonopoulos disclose the method of claim 21, but do not explicitly disclose the following limitations as further recited however Obaid discloses further comprising generating a patient report comprising at least one of a diagnosis for a patient based on the characterization of the coronary plaque (Obaid, page 656, Introduction, Plaque Maps were tested for diagnostic accuracy in a separate in vivo validation patient cohort; Obaid, page 658, Creation of CT Plaque Maps, The ratio values were converted into attenuation ranges by multiplying by the attenuation of contrast sampled in the arterial segment in which the Plaque Map is created, giving ranges tailored to individual patients). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the patient diagnostic reports as taught by Obaid in the system of Sabir and Antonopoulos in order to provide a means to generate plaque ranges tailored to individual patients (Obaid, page 656, Introduction).

As per claim 23, Sabir and Antonopoulos disclose the method of claim 21, but do not explicitly disclose the following limitations as further recited however Obaid discloses further comprising generating a patient report comprising at least one of a recommended treatment for a patient based on the characterization of the coronary plaque (Obaid, page 656, Introduction, Plaque Maps were tested for diagnostic accuracy in a separate in vivo validation patient cohort; Obaid, page 658, Creation of CT Plaque Maps, The ratio values were converted into attenuation ranges by multiplying by the attenuation of contrast sampled in the arterial segment in which the Plaque Map is created, giving ranges tailored to individual patients). 


As per claim 27, Sabir and Antonopoulos disclose the method of claim 21, but do not explicitly disclose the following limitations as further recited however Obaid discloses further comprising determining a ratio of the quantified radiodensity values in the region coronary plaque and the region of perivascular tissue (Obaid, page 657, Figure 2B, Ratio of Plaque/Lumen attenuation (HU) … defined plaque tissue types and lumen; Obaid, page 661, Discussion, we defined plaque components based on the ratio of attenuation of plaque to luminal contrast).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the plaque / lumen ratios as taught by Obaid in the system of Sabir and Antonopoulos in order to provide a means to determine and distinguish the different types of plaque including necrotic core, fibrous tissue and calcification (Obaid, page 661, Discussion, different plaque components show significant differences in HU attenuation).

As per claim 28, Sabir, Antonopoulos and Obaid disclose the method of claim 27, wherein determining the ratio comprises determining a ratio of a minimum quantified radiodensity value in the region of coronary plaque and a minimum quantified radiodensity value in the region of perivascular tissue (Obaid, page 658, Table1, HU ranges for each component used to create plaque map; Obaid, page 659, Table 2). 

. 

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabir, Adeel, et al. "Measuring noncalcified coronary atherosclerotic plaque using voxel analysis with MDCT angiography: phantom validation." American Journal of Roentgenology 190.4 (2008): W242-W246, hereinafter, “Sabir”, in view of Antonopoulos, Alexios S., et al. "Detecting human coronary inflammation by imaging perivascular fat." Science Translational Medicine 9.398 (2017): eaal2658, hereinafter, “Antonopoulos” as applied to claim 21 above, and further in view of Dey, Damini, et al. "Integrated prediction of lesion-specific ischaemia from quantitative coronary CT angiography using machine learning: a multicentre study." European radiology 28.6 (2018): 2655-2664, hereinafter, “Dey”.

As per claim 31, Sabir and Antonopoulos disclose the method of claim 21, but do not explicitly disclose the following limitations as further recited however Dey discloses wherein characterizing the coronary plaque comprises identifying the coronary plaque as a high risk plaque if it is likely to cause ischemia based on a comparison with previously classified patient image data (Dey, page 2656, Introduction, correlated quantitative plaque measures from CTA can be effectively combined to predict lesion-specific ischaemia using machine learning; Dey, pages 2657-2658, Machine learning integration).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the quantitative CTA as taught by Dey in the system of Sabir and .

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabir, Adeel, et al. "Measuring noncalcified coronary atherosclerotic plaque using voxel analysis with MDCT angiography: phantom validation." American Journal of Roentgenology 190.4 (2008): W242-W246, hereinafter, “Sabir”, in view of Antonopoulos, Alexios S., et al. "Detecting human coronary inflammation by imaging perivascular fat." Science Translational Medicine 9.398 (2017): eaal2658, hereinafter, “Antonopoulos” as applied to claim 21 above, and further in view of Mancio, Jennifer, Evangelos K. Oikonomou, and Charalambos Antoniades. "Perivascular adipose tissue and coronary atherosclerosis." Heart 104.20 (2018): 1654-1662, hereinafter, “Mancio”.

As per claim 32, Sabir and Antonopoulos disclose the method of claim 21, but do not explicitly disclose the following limitations as further recited however Mancio discloses wherein characterizing the coronary plaque comprises identifying the coronary plaque as a high risk plaque if it is likely to cause vasospasm based on a comparison with previously classified patient image data (Mancio, page 1660, PVAT image phenotyping for detection of cardiovascular disease, in a study of 27 patients with vasospastic angina and 13 controls, it was reported increased adventitial and PVAT inflammation in patients with vasospastic angina, as evidenced by increased PVAT signal).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the high-risk plaque quantification as taught by Mancio in the system of Sabir and Antonopoulos in order to provide additional means to determine an individual’s risk profile (Mancio, Abstract).

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabir, Adeel, et al. "Measuring noncalcified coronary atherosclerotic plaque using voxel analysis with MDCT angiography: phantom validation." American Journal of Roentgenology 190.4 (2008): W242-W246, hereinafter, “Sabir”, in view of Antonopoulos, Alexios S., et al. "Detecting human coronary inflammation by imaging perivascular fat." Science Translational Medicine 9.398 (2017): eaal2658, hereinafter, “Antonopoulos” as applied to claim 21 above, and further in view of Okubo, Ryo, et al. "Pericoronary adipose tissue ratio is a stronger associated factor of plaque vulnerability than epicardial adipose tissue on coronary computed tomography angiography." Heart and vessels 32.7 (2017): 813-822, hereinafter, “Okubo”.

As per claim 33, Sabir and Antonopoulos disclose the method of claim 21, but do not explicitly disclose the following limitations as further recited however Okubo discloses wherein characterizing the coronary plaque comprises identifying the plaque as a high risk plaque if it is likely to rapidly progress based on comparisons with previously classified patient image data (Okubo, page 819, Discussion, Several studies have demonstrated that EAT is more closely associated with the formation, progression and severity of coronary atherosclerosis when compared with other adipose tissues … local adipose tissue has a potential role in the progression of coronary plaque … PAT may also contribute to the formation or progression of vulnerable plaques by influencing several inflammatory markers … possibly indicating that adipose tissue promotes plaque progression or plaque vulnerability associated with plaque rupture).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the comparison with previously classified patient data as taught by Okubo in the system of Sabir and Antonopoulos in order to provide an alternate means to calculate and determine plaque vulnerability (Okubo, Abstract; Okubo, page 819, Discussion).

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabir, Adeel, et al. "Measuring noncalcified coronary atherosclerotic plaque using voxel analysis with MDCT angiography: phantom validation." American Journal of Roentgenology 190.4 (2008): W242-W246, hereinafter, “Sabir”, in view of Antonopoulos, Alexios S., et al. "Detecting human coronary inflammation by imaging perivascular fat." Science Translational Medicine 9.398 (2017): eaal2658, hereinafter, “Antonopoulos”, and further in view of Obaid, Daniel R., et al. "Atherosclerotic Plaque Composition and Classification Identified by Coronary Computed Tomography: Assessment of Computed Tomography–Generated Plaque Maps Compared with Virtual Histology Intravascular Ultrasound and Histology." Circulation: Cardiovascular Imaging 6.5 (2013): 655-664, hereinafter, “Obaid”.

As per claim 36, Sabir discloses a method for characterization of coronary plaque tissue data and perivascular tissue data using image information that includes image data of a patient, the image data including radiodensity values from images of coronary plaque and perivascular tissue located adjacent to the coronary plaque (Sabir, page 242. Objective, evaluate the accuracy and reproducibility of a voxel analysis technique for measuring noncalcified plaque in the coronary arteries; Sabir, page 243, Volume Measurement, reconstructed images from both micro-CT and MDCT … Hounsfield density profiles), the method comprising: 
receiving the image data (Sabir, page 243, Volume Measurement, reconstructed images from both micro-CT and MDCT); 
quantifying, in the image data, radiodensity values in a region of coronary plaque (Sabir, page 243, Figures 1A-1D; Sabir, page 244, Figures 2A-2D; Sabir, page 242, Introduction, we developed a semiautomatic computer application based on the gradient change in Hounsfield units across coronary artery regions (epicardial fat, arterial wall, noncalcified plaque, and lumen); Sabir, page 243, Volume Measurements); 

determining a slope of a gradient of the quantified radiodensity values in the region of coronary plaque (Sabir, page 242, Introduction, we developed a semiautomatic computer application based on the gradient change in Hounsfield units across coronary artery regions (epicardial fat, arterial wall, noncalcified plaque, and lumen); Sabir, page 243, Figure 1A-1D; Sabir, page 244, Figures 2A-2D); 
determining a slope of a gradient of the quantified radiodensity values in the region of perivascular tissue (Sabir, page 242, Introduction, we developed a semiautomatic computer application based on the gradient change in Hounsfield units across coronary artery regions (epicardial fat, arterial wall, noncalcified plaque, and lumen); Sabir, page 243, Figure 1A-1D; Sabir, page 244, Figures 2A-2D); and 
analyzing the slope of the gradient of the quantified radiodensity values in the region coronary plaque and the slope of the gradient of the quantified radiodensity values in the region of perivascular tissue (Sabir, page 243, Figures 1A-1D; Sabir, page 244, Figures 2A-2D; Sabir, page 242, Introduction, gradient changes in the Hounsfield density (quantified radiodensity) across coronary artery regions including the epicardial fat, arterial wall, plaque and lumen are measured using MDCT angiography; Sabir, page 243, Volume Measurement, reconstructed images from both micro-CT and MDCT … Hounsfield density profiles were manually plotted to encompass only the wall and lumen. Step 3, Hounsfield unit values at these two boundaries (H1, inner wall and lumen; H2, outer wall and epicardial fat) were determined by the computer on the basis of the gradient changes; Sabir, page 245, Discussion, our voxel analysis technique … uses Hounsfield unit gradient changes ... to determine the boundaries of 
wherein the method is performed by one or more computer hardware processors configured to execute computer-executable instructions on a non-transitory computer storage medium (Sabir, page 242, Introduction, computer application; Sabir, page 243, Volume measurements, Hounsfield unit values ... were determined by the computer). 
Sabir does not explicitly disclose the following limitations as further recited however Antonopoulos discloses 
characterizing the coronary plaque by analyzing the slope of the gradient (Antonopoulos, Abstract, This methodology can be implemented in clinical practice to noninvasively detect plaque instability in the human coronary vasculature; Antonopoulos, page 6, Exploring the capacity of FAI to detect vascular inflammation and vulnerable atherosclerotic plaques, we studied FAI PVAT around culprit lesions in patients with acute myocardial infarction (MI) within the past 72 hours ... FAI PVAT was increased by 8.76 ± 2.87 HU around the culprit lesion compared to FAI PVAT proximal to the lesion (Fig. 8G); Antonopoulos, pages 6-7, Discussion, we present a method for detecting coronary inflammation by characterizing the changes in pericoronary adipose tissue CT attenuation; Antonopoulos, page 8, Fig. 7. Gradient of adipocyte size and FAI around the human coronaries in the presence or absence of coronary atherosclerosis; Antonopoulos, page 9, Fig. 8. FAIPVAT and VPCI as novel phenotyping tools for vascular disease ... (L) A schematic representation of the study’s findings that translate the inside-to-outside signal from the human coronaries to their PVAT into an imaging application; Antonopoulos, page 9, Discussion, there is a gradient in adipocyte size and the expression of adipogenic genes (FABP4, CEBPA, and PPAR-g) moving from PVAT adjacent to the human coronary arteries to adipose tissue further away. Second, we developed new imaging tools that enabled us to analyze FAIPVAT in sequential cylindrical layers around the human coronary arteries, showing a parallel shift of FAIPVAT to more negative values 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Sabir to include the characterization of vulnerable plaques as taught by Antonopoulos in order to validate the attenuation index to determine plaque burden and its relation to vascular inflammation (Antonopoulos, page 5, Validating FAI against established imaging biomarkers and coronary atherosclerotic plaque burden).
Sabir and Antonopoulos do not explicitly disclose the following limitations as further recited however Obaid discloses
receiving the patient information and image data (Obaid, page 658, Creation of CT Plaque Maps, The ratio values were converted into attenuation ranges by multiplying by the attenuation of contrast sampled in the arterial segment in which the Plaque Map is created, giving ranges tailored to individual patients); 
generating a patient report for the patient that contains information indicative of a patient's risk associated with said plaque, the information indicative of the patient's risk being based on the characterizing of the coronary plaque (Obaid, page 656, Introduction, Plaque Maps were tested for diagnostic accuracy in a separate in vivo validation patient cohort; Obaid, page 657, Figure 2B, Ratio of Plaque/Lumen attenuation, necrotic core, fibrous tissue calcification, lumen; Obaid, page 658, Creation of CT Plaque Maps, The ratio values were converted into attenuation ranges by multiplying by the 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the ranges tailored to individual patients as taught by Obaid in the system of Sabir and Antonopoulos in order to provide a means to determine and distinguish the different types of plaque including necrotic core, fibrous tissue and calcification (Obaid, page 661, Discussion, different plaque components show significant differences in HU attenuation).

Claims 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabir, Adeel, et al. "Measuring noncalcified coronary atherosclerotic plaque using voxel analysis with MDCT angiography: phantom validation." American Journal of Roentgenology 190.4 (2008): W242-W246, hereinafter, “Sabir”, in view of Antonopoulos, Alexios S., et al. "Detecting human coronary inflammation by imaging perivascular fat." Science Translational Medicine 9.398 (2017): eaal2658, hereinafter, “Antonopoulos”, in view of Obaid, Daniel R., et al. "Atherosclerotic Plaque Composition and Classification Identified by Coronary Computed Tomography: Assessment of Computed Tomography–Generated Plaque Maps Compared with Virtual Histology Intravascular Ultrasound and Histology." Circulation: Cardiovascular Imaging 6.5 (2013): 655-664, hereinafter, “Obaid” as applied to claim 36 above, and further in view of Antoniades, U.S. Publication No. 2017/0265832, hereinafter, “Antoniades”.

As per claim 37, Sabir, Antonopoulos and Obaid disclose the method of claim 36, but do not explicitly disclose the following limitations as further recited however Antoniades discloses wherein the information indicative of a patient's risk also being based on the patient information (Antoniades, ¶0110-0113, Table I and Table 2, Demographic characteristics of study participants). 


As per claim 38, Sabir, Antonopoulos, Obaid and Antoniades disclose the method of claim 37, wherein the patient information comprises the patient's sex, age, weight, and race (Antoniades, ¶0110-0113, Table I and Table 2, Demographic characteristics of study participants including number of participants, ages of participants, gender of participants, BMI of participants). 

As per claim 39, Sabir, Antonopoulos, Obaid and Antoniades disclose the method of claim 38, wherein the patient information further comprises the patient's smoking history, medication, history or diagnosis of diabetes, history or a diagnosis of hypertension, prior coronary artery disease, family history of coronary artery disease, and a blood test result (Antoniades, ¶0110-0113, Table I and Table 2, Demographic characteristics of study participants including participants smoking history, participants with hypertension, type 2 diabetes, medications taken, coronary artery disease). 

As per claim 40, Sabir, Antonopoulos, Obaid and Antoniades disclose the method of claim 37. Antonopoulos discloses wherein characterizing the coronary plaque further comprises identifying the coronary plaque as a high risk plaque if it is likely not to calcify, based on a comparisons with previously classified patient image data (Antonopoulos, page 9, Discussion, linked EpAT thickness with coronary microvascular function in patients with nonobstructive CAD and EpAT volume with coronary calcification and presence of noncalcified plaques).
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 8-12 and 17-26 of U.S. Patent No. 10,813,612. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-36 and 40 of the current invention are anticipated by claims 1, 2, 4, 5, 8-12 and 17-26 of U.S. Patent No. 10,813,612 in that claims 1, 2, 4, 5, 8-12 and 17-26 of U.S. Patent No. 10,813,612 contain all the limitations of claims 21-36 and 40 of the current application and are therefore not patently distinct from claims 1, 2, 4, 5, 8-12 and 17-26 of U.S. Patent No. 10,813,612.
Claims 21-36 and 40 of the current application recite similar limitations as claims 1, 2, 4, 5, 8-12 and 17-26 of U.S. Patent No. 10,813,612 as follows:
Current Application No. 17/033,136
U.S. Patent No. 10,813,612
21. A method for characterization of coronary plaque tissue data and perivascular tissue data using image information that includes image data gathered from a computed tomography (CT) scan along a blood vessel, the image data including 


12. The method of claim 1, wherein the quantified radiodensities of the coronary plaque and the perivascular tissue are reported as a ratio of slopes of the gradients from the coronary plaque to the perivascular tissue adjacent to the coronary plaque.
36. A method for characterization of coronary plaque tissue data and perivascular tissue data using image information that includes patient information and image data of a patient, the image data including radiodensity values from images of coronary plaque and perivascular tissue located adjacent to the coronary plaque, the method comprising: receiving the patient information and image data; quantifying, in the image data, radiodensity values in a region of coronary plaque; quantifying, in the image data, 


4. The method of claim 1, further comprising generating a patient report comprising at least one of a diagnosis, a prognosis, or a recommended treatment for a patient based on the characterization of the coronary plaque.


Claims 22 and 23 of Application 17/033,136 correspond to claim 4 of U.S. Patent No. 10,813,612.  Claims 24, 26 and 27 of Application 17/033,136 correspond to claim 12 of U.S. Patent No. 10,813,612.  Claim 25 of Application 17/033,136 corresponds to claim 10 of U.S. Patent No. 10,813,612.  Claims 28 and 29 of Application 17/033,136 correspond to claims 8 and 9 of U.S. Patent No. 10,813,612.  Claim 30 of Application 17/033,136 corresponds to claim 17 of U.S. Patent No. 10,813,612.  Claim 31 of Application 17/033,136 corresponds to claim 18 of U.S. Patent No. 10,813,612.  Claim 32 of Application 17/033,136 corresponds to claim 19 of U.S. Patent No. 10,813,612.  Claim 33 of Application 17/033,136 corresponds to claim 20 of U.S. Patent No. 10,813,612.  Claim 34 of Application 17/033,136 corresponds to claim 21 of U.S. Patent No. 10,813,612.  Claim 35 of Application 17/033,136 corresponds to claim 22 of U.S. Patent No. 10,813,612.
The table above shows that, although the corresponding claims are not identical, claims 21-36 and 40 are not patentably distinct from the reference claim(s) because the examined application claims would be anticipated over the reference claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668               
/VU LE/Supervisory Patent Examiner, Art Unit 2668